IN THE COURT OF APPEALS OF IOWA

                                     No. 18-2245
                                  Filed April 3, 2019


IN THE INTEREST OF L.M.,
Minor Child,

C.M., Father,
       Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Clay County, Charles Borth, Judge.



         A father appeals the termination of his parental rights to his child.

AFFIRMED.



         Michael H. Johnson, Spirit Lake, for appellant.

         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

         Shawna L. Ditsworth, Spirit Lake, attorney and guardian ad litem for minor

child.



         Considered by Potterfield, P.J., Tabor, J., and Danilson, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


DANILSON, Senior Judge.

       A father appeals1 the termination of his parental rights under Iowa Code

section 232.116(1)(h) (2018). Finding no reason to disagree with the juvenile

court’s findings and conclusions, we affirm.

       The child, L.M., was born in April 2015 to the never-married father and

mother. The child came to the attention of the department of human services

(DHS) and was removed from the mother’s care in March 2016 due to physical

abuse.2 A child-abuse assessment was founded as to an “unknown perpetrator”

because during the six days when the injuries to the child had occurred, the child

had been in the care of no less than seven persons. After a safety plan was put in

place but was not followed, the child was removed from the father’s care on August

5, 2016.3 That removal was continued following uncontested child-in-need-of-

assistance (CINA) adjudication and disposition hearings.

       As noted by the social worker involved with the family, concerns relating to

the father included instability “in his life,” his mental health, employment, and

housing, and poor judgment in social relationships. The juvenile court observed

the father experienced “general chaos in daily living expectations.” The father has

been involved with DHS and services with the child since 2016 and continues to

display an inability to care for himself or the child on any long-term basis without

assistance.




1
  The mother did not appeal the termination of her parental rights.
2
  The child, then eleven months old, had a bruise on her cheek along with finger print
marks, a scratch under her neck, and a bump on the back of her head with bruising.
3
  The father had left the child with a known methamphetamine user—his biological mother,
from whose care he had been removed when a child due to ongoing neglect and abuse.
                                           3


       The juvenile court succinctly summarized its conclusions:

       [The child] cannot be returned to [the father] without appreciable risk
       of adjudicatory harm. [He] has discontinued mental health therapy,
       after only marginal participation, in part because he does not believe
       it is beneficial. This is concerning to the court considering [the
       father]’s history of suicidal ideation and previous homicidal
       statements regarding a co-worker (he had falsely claimed to have
       killed a co-worker in a fight). He has discontinued [Parent Child
       Interaction Therapy (PCIT)] due to alleged conflicts with his
       employment. [He] has not had a single overnight visit with [the child]
       since she was removed from his custody on August 5, 2016. This is
       well over two years ago. The court recognizes that [the father] has
       made significant improvements in his personal life. He did, however,
       start at near rock bottom. The court also believes that he could never
       have made these improvements without the support of Joe and
       Karen [V4] He has had to learn the most basic living skills from them
       just to take care of himself.

       On appeal, the father asserts the State failed to make reasonable efforts to

reunify him and the child, the statutory grounds have not been shown, and

termination of parental rights is not in the child’s best interests.       The child’s

guardian ad litem has joined in the State’s brief and recommends affirming the

termination of the father’s parental rights.

       We review termination of parental rights proceedings de novo. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010).           We give weight to the court’s findings,

especially when considering the credibility of witnesses, but we are not bound by

them. See Iowa R. App. P. 6.904(3)(g).

       We find no merit in the father’s claim that DHS did not make reasonable

efforts for reunification. In July 2018, the father asked that the court order DHS to




4
  Joe and Karen V (the Vs) brought the father back from their church and into their home
in 2017 and have been assisting him in learning the most basic of living skills.
                                          4


provide expanded visitation, including overnight visits. The court found DHS was

making reasonable efforts. It also overruled the father’s motion

       to the extent it seeks court-ordered overnight visits at this time, but
       should be granted to the limited extent of encouraging DHS to
       facilitate visits on the currently alternating Sundays from 9:00am to
       5:00 p.m., to the extent possible, and that those visits may occur at
       the home of [the father], to the extent possible.

After Sunday visitation was expanded to all day, the father had difficulty regularly

confirming and attending these visits. When he did attend visits, he often needed

prompting to appropriately parent the child. He also discontinued his time with the

child in PCIT, did not regularly call the child, and did not take advantage of the

visitation already offered.

       Under Iowa Code section 232.116(1)(h) a parent’s rights may be terminated

if the court finds: (1) the child is three years of age or younger; (2) the child has

been adjudicated a CINA; (3) the child “has been removed from the physical

custody of the child’s parents for at least six months of the last twelve months, or

for the last six consecutive months and any trial period at home has been less than

thirty days”; and (4) “[t]here is clear and convincing evidence that the child cannot

be returned to the custody of the child’s parents . . . at the present time.” Upon our

de novo review, we agree with the juvenile court that the grounds for termination

exist here.

       At the time of the termination-of-parental-rights hearing, the child was three

years old, had been adjudicated a CINA, and had been out of the father’s custody

for the last six consecutive months with no trial home visits. The father contends

the statutory timeframe was not met because the child had been returned to the

mother’s care from June 16 to December 20, 2017, thus invoking the exception
                                           5


that “any trial period at home has been less than thirty days.” We have already

rejected such a reading of the statutory provision. See In re D.M.J., 780 N.W.2d
243, 245–46 (Iowa Ct. App. 2010) (“Given the presence of a comma in the statute

before the word ‘or,’ we think it is reasonable to conclude that the subsequent

language ‘and any trial period at home has been less than thirty days’ applies to

and qualifies only the language after the comma.”).

       The father also asserts the child could be returned to his care at present,

noting he has the support of the Vs. We acknowledge and commend the father

for his progress toward stability in housing and employment. However, we adopt

the juvenile court’s findings:

       Even with this support, [the father] continues to struggle taking
       advantage of all of his available contact with [the child], both in
       person and through telephone visits. He ends visits early when
       frustrated. If he cannot provide full care for [the child] during a visit,
       he certainly cannot do so on a full-time basis, [twenty-four] hours a
       day, [seven] days a week. He has never safely done so. Due to
       these concerns and his lack of understanding of age-appropriate
       expectations, his visits have never even progressed to unsupervised.
       He continues to need prompts for basic parenting activities. The
       court strongly believes that without the ongoing support of the [Vs],
       [the father]’s parental rights would have been terminated some time
       ago. He would be lost without them. Even with their support, he still
       struggles. The [Vs] should be applauded for their efforts with respect
       to [the father], and the court hopes they continue to provide that
       guidance for [his] best interest. Here, however, it is [the child]’s best
       interests rather than [the father]’s that the court must consider, and
       the court does not believe [the father] is in a position, at this time, to
       have [the child] returned to his custody.

Termination of the father’s parental rights was proper under Iowa Code section

232.116(1)(h).

       We must next consider whether termination is in the child’s best interests.

D.W., 791 N.W.2d at 706–07 (“If a ground for termination is established, the court
                                          6


must, secondly, apply the best-interest framework set out in section 232.116(2) to

decide if the grounds for termination should result in a termination of parental

rights.”). In making the best-interests determination, our primary considerations

are “the child’s safety,” “the best placement for furthering the long-term nurturing

and growth of the child,” and “the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2). We also keep in mind that once the

statutory time period has passed, we must consider the child’s already shortened

opportunity to find permanence and stability. See In re A.C., 415 N.W.2d 609, 614

(Iowa 1987) (“It is unnecessary to take from the children’s future any more than is

demanded by statute. Stated otherwise, plans which extend the . . . period during

which parents attempt to become adequate in parenting skills should be viewed

with a sense of urgency.”); see also In re R.J., 436 N.W.2d 630, 636 (Iowa 1989)

(noting that once the time period for reunification set by the legislature has expired,

“patience on behalf of the parent can quickly translate into intolerable hardship for

the children”).

       The child is thriving in the foster home, which is the same foster home of

her first placement following her first removal. The child has lived with this family

for twenty-two of the last twenty-eight months and she is integrated into the family.

The family is willing to adopt her. This child has waited over two years for a safe,

nurturing home. It is in her best interests to terminate the father’s rights so the

child can find stability and permanency with her identified family. We affirm.

       AFFIRMED.